Order unanimously reversed, on the facts and in the exercise of discretion, with $20 costs and disbursements, and the motion to dismiss the action as against defendant F. & A. Transportation of N. J., Inc., is granted, with $10 costs. The inordinate and inexcusable delay in the prosecution of the action, as well as the absence of any showing of merit, warrant the unconditional dismissal of the action as against the appealing defendant (Gallagher v. Clafi.ngton, Ino., 7 A D 2d 627, and cases cited therein). Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.